DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20, per the after-final amendments filed on April 28, 2022, that are hereby entered, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. In particular, with regard to claim 1 (independent claims 12 and 17 being substantively similar), Wagner (WO 2017/201267 A1) discloses a flap support structure (Fig. 4B, Fig. 5) comprising: a flap support attachment fitting (Fig. 5, 56B: second link portion); a flap support track (Fig. 4B, 38: slave screw); a primary load pin (Fig. 5, 56A: first link portion) coupling the flap support track to the flap support attachment fitting (Fig. 5, 56B: second link portion) said primary load pin reacting operating loads; and at least one fuse pin (Fig. 5, 68: shear pin) extending through the primary load pin (56A) to limit translation of the primary load pin relative to the attachment fitting (as shown in Figs. 5 and 6). 
Furthermore, Parker (US 9,296,473 B2) teaches a slat support structure (20: slat support assembly) comprising: a slat support attachment fitting (fig.5, 27: slat mount — also shown in figure 6 embodiment but not annotated); a slat support track (22: slat track/slat support arm); a primary load pin (fig 5, 48: bearing element, 50: shaft — described as part of the fig. 6 embodiment shown as 67: bearing element, shaft not annotated), coupling the slat support track (22) to the slat support attachment fitting (extending from 23), said primary load pin reacting operating loads; and 
at least one fuse pin (fig 6, 68: failsafe pin) extending through the primary load pin (67: bearing element) to limit translation of the primary load pin relative to the attachment fitting. (The reference states the purpose of the pin in para 0032: The failsafe pin 68 is fixedly mounted in the bearing sleeve 43 with each end of the pin 68 fixedly mounted in end stops 69 at each end of the bushes 42. Therefore, when the bearing element 67 slides laterally in the bushes 42 of the bearing sleeve 43, the bearing element 67 also slides along the failsafe pin 68. The failsafe pin 68 provides additional support to the joint 65 and reduces the risk of failure of the slat support assembly.)
However, the prior art fails to disclose or make obvious the combined limitations of the claimed invention, specifically, wherein the flap support attachment fitting is configured for translation of the primary load pin aligned with flap deployment loads upon fracture of the at least one fuse pin. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/BRADY W FRAZIER/Primary Examiner, Art Unit 3647